ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_05_EN.txt. 222

DECLARATION OF JUDGE HIGGINS

I believe that sovereignty over Janan lies with Bahrain, for reasons that
have been elaborated by Judges Kooijmans and Fortier, and have there-
fore voted in the negative on paragraph 3 of the dispositif. But as the
Court has found that sovereignty over Janan lies with Qatar, and as
I agree generally with the delimitation line drawn in the Judgment, I have
voted in favour of paragraph 6.

I further believe that, had it so chosen, the Court could also have
grounded Bahraini title in the Hawars on the law of territorial acquisi-
tion. Among acts occurring in the Hawars were some that did have
relevance for legal title. These effectivités were no sparser than those
on which title has been founded in other cases.

Even if Qatar had, by the time of these early effectivités, extended its
own sovereignty to the coast of the peninsula facing the Hawars, it per-
formed no comparable effectivités in the Hawars of its own.

These elements are sufficient to displace any presumption of title by the
coastal State.

(Signed) Rosalyn Hicains.

186
